Title: Elbridge Gerry to Samuel and John Adams, 3 August 1776
From: Gerry, Elbridge
To: Adams, John,Adams, Samuel


     
      My dear sirs
      Watertown 3d August 1776
     
     Since I wrote You from New York, I have spent most of my Time in endeavouring to get Information of the true State of Things in the eastern Colonies.
     With Respect to the Levies for New York and the northern Department they are nearly compleated. I have wrote to the president giving an Account of them and proposing an order of Congress for reinforcing the Army at New York with one of the continental Battalions at Rhode Island and another at Connecticut raised for this Government, and desired him to communicate the same to his Colleagues which You will undoubtedly attend to if You think it of Importance.
     I have heard this Morning that Colo. Warren has received a Letter mentioning Mr. Pain’s Illness and your Intention to set off for N England in a fortnights’ Time; and that the Government would be unrepresented. I left Boston yesterday and the Letter had not then arrived, but Mr. Edes mentions it as a Fact communicated to him by Colonel or rather Major General Warren and therefore I have no Doubt of it. I should have been glad that You had tarryed untill my Return, as the Absence of so many at one Time will I fear be considered by the people as a discourageing Circumstance; but I shall at all Events Return in a Week or ten Days from hence notwithstanding It will be impossible in so short a Time to benefit much by the Journey, and to recover from a febrile State which the southern Climate has fixed upon me and within this Day or two I find increased.
     A General Officer must be appointed to take the Command of the Troops in Boston, and I know of none that will better answer the purpose than General Lincoln; but as he is a Major General of the Militia the Government will not suffer him to be removed from the State if they have any Regard for their own Security. I would therefore propose that the Assembly be directed to appoint to the Command of the Troops on Continental pay in this Government one of their General Officers who shall be invested with all the powers of a Brigadier in this State, receive the same pay, and not be removed therefrom without a Resolve of the Assembly. This may be done without Loss of Time and as General Ward proposes in a Day or two when the Remainder of the Continental Batalions are marched from Boston to return Home (by Consent of General Washington as I am informed by the former) and there will be left no officer to order a supply of provisions or military Stores for the Garrison, It must be done that the Troops may be supplyed agreable to the Intentions of Congress Out of the continental Magazines in this Government. Had there been left a continental officer of any Kind in the military Department this would not have been necessary, but the Assembly having raised two Colonial Batalions for the Defence of the Government previous to the order of Congress for that purpose, have determined to make them perform the Service of the two Continental Batalions ordered by Congress as aforesaid and receive pay agreable to the Colonial which is less than the continental Establishment. Thus the Continent will make a saving in the pay of the two Batalions, while the Government is secure in having the Matter so conducted that they cannot be removed from it without an Order from the Assembly: but at the same Time it is evident that neither the Officers of these Regiments nor of the Militia that is to supply the places of the five Batalions already marched or ordered from Boston can command the provisions or military Stores of the Continent and that therefore an officer must be appointed, by Congress or its order for that purpose.
     I have had the pleasure of seeing both Mrs. Adams and find them and Families in fine Health and Spirits. Mrs. Samuel Adams is removed from her own Habitation to a House near Liberty Tree, and with the greatest pleasure speaks of the Inconveniences she has suffered as trifling and such as must always be expected at the forming a mighty Empire. Mrs. John Adams with two of her little Heroes by her Side is perfectly recovered of the small pox; the others are in a fair Way. Generals Warren, Lincoln Mrs. Bodwoin and a Number of our other Friends are recovered. Mrs. Warren in a good Way, poor Colo. Lem. Robinson dyed by imprudently pumping Cold Water on his Arm after getting well of the Distemper. Several who supposed they had gone thro Innoculation are now taken down the natural Way or the Town might soon have been cleansed from Infection.
     I like the Looks of Things in general very well; the Army at New York will I think be in a good Situation; Gates will be soon reinforced and by the best Accounts able to make an effectual Stand at Ticonderoga; the Convention of New York are very firm and determined, and I beleive We shall scarcely have the pleasure of seeing again in Congress our old Friend Mr. L—— or any other suspected Characters.
      
     
      By strict Enquiry into the State of the Militia in the Jersies and Colonies eastward thereof, I find by the most authentick Evidence to be at this Time procured that in the Jersies the currber of Fire Arms including those in the Service are
      10000
     
     
      New York by the Convention Estimate about
      20000
     
     
      Connecticut by Governor Trumbul’s about
      32000
     
     
      Rhode Island about
      6000
     
     
      Massachusetts at least
      35000
     
     
      New Hamshire at least
      8000
     
     
      
      111,000
     
    
  By this Schedule We have eastward of Hudson’s River at least 100000 Men well armed, a Force sufficient to repulse the Enemy if they were forty thousand strong at New York and Canada and We were obliged to fight them with double Numbers and leave a sufficient Number of the Militia to withstand any Diversions that may be made this Way.
     I hope We shall be able to give a pretty good Account of the Hessian and Scotch Gentry in the last Fleet and remain with great Sincerity and Respect your Assured Friend & hum sert
     
      E Gerry
     
     
      PS. I shall be glad to know how Mr. Pain is and whether there is any Difficulty in his Case. Hope e’er this arrives he will be in a fair Way of Recovering.
      Are any effectual Measures taken to recruit the new Army? It is a Matter of great Moment, and people are generally anxious about it in the N England States. If Congress should vote a Bounty of Land, and recommend to the States that could supply more than their proportion to do it on reasonable Terms, and send their proposals to Congress; the States that have no Lands may be assessed for the Money to be given those States that should furnish Lands for them.
      One thing I had forgot to mention that is favourable to this Government and New Hamshire; the Drought which threatned them greatly, was followed by a seasonable and plentiful Rain whereby the Corn Flax &c were greatly releived and there is a good prospect of a plentiful after Feed. Hay is indeed Dear, but as the Camp is removed from the Government I doubt not the Inhabitants will get thro with their Stocks as well as the last Season. Provisions will not be wanting.
     
    